Citation Nr: 1125100	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depressive disorder.

3. Entitlement to service connection for headaches, to include as secondary to sinusitis or an acquired psychiatric disability.

4.  Entitlement to service connection for a respiratory disability, to include as secondary to sinusitis or an acquired psychiatric disability.
  
5.  Entitlement to service connection for a colon condition or gastroesophageal reflux disease (GERD), to include as secondary to an acquired psychiatric disability.

6.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In November 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for sinusitis; a respiratory disability; headaches; an acquired psychiatric disability, to include PTSD, generalized anxiety disorder, and major depressive disorder; a colon condition or GERD; and hypertension.  These claims, most specifically the sinusitis and respiratory condition claims, include a direct theory of service connection based on the Veteran's in-service duties sanding and chipping paint as a boatswain's mate.  There is also some suggestion in the record that the Veteran may be claiming that he was exposed to asbestos in service and that there may be a relationship between his current disabilities and such exposure.  The Veteran has claimed that his sinusitis, which existed prior to service, was aggravated through these in-service duties.  He has also claimed that the respiratory condition and the headaches may have been incurred or aggravated secondary to his sinusitis.  The Veteran has contended that he developed an acquired psychiatric disability, to include PTSD, generalized anxiety disorder, and major depressive disorder, due to the trauma associated with having to perform duties that he believed were making him sick or due to conflicts he had with other crewmembers.  He has claimed that his colon condition, headaches, and hypertension developed secondary to an acquired psychiatric disability, and there is further suggestion that the Veteran's respiratory condition may be related to his a psychiatric disability.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board finds that the McLendon elements are satisfied in this case and that it is necessary to remand these claims for VA examinations.  With respect to the first McLendon element, the Veteran's VA medical records reflect that he has had ample treatment for his sinuses.  These records also note that the Veteran has received mental health treatment through VA, that he is being treated for hypertension, and that he has been treated for GERD and underwent a partial colectomy for sigmoid diverticulitis.  A July 2008 VA medical record notes that the Veteran had some difficulty breathing and experienced tightness in his chest during panic attacks.  The Veteran has also competently testified to experiencing headaches.

In terms of in-service symptomatology and aggravation, the Veteran's service treatment records reflect that he was ultimately discharged from service due to his sinusitis, which was noted to have existed at the time of his entry into service.  The fact that the Veteran was discharged due to his sinusitis approximately seven months following his entrance into service, as well as the fact that his service treatment records reflect that he was treated for sinusitis numerous times during service and was told he may need to have a surgery that ran the significant risk of damaging his vocal cords, suggests possible aggravation.  This evidence justifies a remand to determine whether the Veteran's sinusitis was aggravated by his military service.

The second and third McLendon requirements are also satisfied for the acquired psychiatric disability claim, as December 1977 service treatment records reflect that the Veteran was treated for anxiety reaction and explosive personality disorder during service.  These service treatment records reflect that the Veteran described "crewmembers pushing him & not caring," that he "[f]eels like everyone is out to get him, that no one is there to help him," and that he "is experiencing conflict and lost [sic] of stress from persons he is working with and especially 3 petty officers."  These records also indicate that the Veteran had numerous self-inflicted scratches on both arms.  At his November 2010 Board hearing, the Veteran testified that he has had anxiety and other psychiatric symptomatology ever since service.  He has specifically described the trauma associated with having to perform his duties and with physical threats that were made to him by another service member.  The Board finds this evidence significant enough to warrant an examination and etiology opinion.

With respect to the specific issue of entitlement to service connection for PTSD, the Board notes that the establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the Veteran has described his working conditions and threats from other service members as his stressors.  

At his November 2010 hearing, the Veteran testified that he eventually told "Jack Faye (ph), 2nd Class Petty Officer, Boatswain's Mate," that he refused to perform any more paint sanding and chipping duties.  He testified that "I told him, I said I'm sick.  I was like, I can't breathe in there, I'm getting sicker and sicker.  I can't do this.  There was an Ensign Herb (ph) standing about 10 feet away, and he grabbed me and he said, city boy, he said - and he put me over the side of the ship, over the dry dock and he says I'll drop you down in this hole.  You get in there or I'll drop you down this hole.  And the Ensign turned and walked....  [H]e had me, I mean, over the thing - scared the hell out of me...."  The Veteran reported that he then went on Christmas vacation and went AWOL.

The record reflects that service personnel records were obtained from the National Personnel Records Center (NPRC) in connection with the Veteran's reports of in-service asbestos exposure.  The available service personnel records reflect that the Veteran was on unauthorized absence from December 27, 1977, to January 13, 1978.  However, it is unclear whether these records constitute the Veteran's complete service personnel file.  On remand, the RO/AMC should ensure that the Veteran's complete service personnel records are of record.

Furthermore, for PTSD claims based on an alleged in-service personal assault, 38 C.F.R. § 3.304(f)(5) provides that a claimed stressor may be corroborated by evidence from sources other than the veteran's service records.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Board notes that the Veteran has not been provided with VCAA notice that is specific to his PTSD claim.  On remand, the Veteran should be provided with proper VCAA notice for PTSD, to include notice on how to establish entitlement to service connection for PTSD based on personal assault.  

Next, the Board notes that the Veteran has suggested that his sinus and respiratory conditions may have been caused or aggravated by substance exposure in service.  He has specifically reported heavy dust and lead paint exposure while performing his duties.  He has also contended that he may have been exposed to asbestos in service and that his current disabilities may be related to this exposure.  

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor had the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter 'DVB Circular'), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

It appears that the RO has performed the necessary development and has determined that the Veteran's military occupation of Seaman resulted in minimal exposure to asbestos in the Navy.  No further development regarding asbestos exposure is required at this time.

However, the Board finds that additional development is required with regard to the Veteran's reports of exposure to dust and lead paint chips.  The Board finds that the Veteran's service treatment records and November 2010 Board hearing testimony corroborate his reported exposure to dust and lead paint chips in service.  Specifically, the Board notes a December 1977 mental health treatment record reflecting that the Veteran "feels his petty officers are trying to get him to act out by playing games with him (hidding [sic] of sanding equipment etc)...."  A January 1978 service treatment record reflects that the Veteran's sinus tract "gets infected with exposure to dust," while the Veteran's service treatment records include numerous instances of his seeking medical treatment for his sinuses.  The Board hearing testimony reflects that the Veteran's duties consisted of "sanding and chipping paint" with "no respiratory - no mask, no gear, nothing to help [him] breathe" while he chipped off "lead paint."  Any opinion that is obtained on remand should address whether there is a relationship between these in-service exposures and his current disabilities. 

The Board further finds that the secondary theories of entitlement to service connection for a respiratory disability; headaches; a colon condition or GERD; and hypertension are inextricably intertwined with the sinusitis and acquired psychiatric disability claims being remanded herein; adjudication of the latter two claims may affect the merits and outcome of the remaining claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's claims of entitlement to service connection for sinusitis and an acquired psychiatric disability must be fully adjudicated and developed by the RO/AMC before the Board can render a final decision regarding his respiratory disability; headaches; a colon condition or GERD; and hypertension claims.  The Board further concludes that opinions with respect to the secondary theories of service connection are needed.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2010). Specifically, the Veteran should be told to submit detailed information regarding his claimed in-service stressor, including the dates, times, and locations of the claimed stressor and names of the parties involved.  38 U.S.C.A. § 5103(a) (West 2002).  Notice must also comply with the special provisions regarding personal assault, including notification of the alternative sources of evidence the appellant may submit or evidence of behavioral changes that may support his claim.  All steps taken to verify any stressor should be documented in the claims folder.

2.  Request that the Veteran's entire service personnel file be sent to VA from the NPRC.

3.  Following the above, arrange for the Veteran to undergo an appropriate VA examination or examinations to determine the nature and etiology of any current sinus disability, respiratory condition, colon condition, GERD, headaches, and hypertension.  The claims folders must be thoroughly reviewed by the examiner(s) in connection with the examination(s), and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner(s) should be conducted.  All findings should be reported in detail.  

The examiner(s) should identify any pertinent pathology found and should diagnose any current disability.  As to any pertinent disability identified on examination, the VA examiner(s) should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner(s) should expressly opine as to whether there is a relationship between any of the above disabilities and the Veteran's in-service paint sanding and chipping duties.  The examiner(s) should opine as to whether any of the claimed disabilities was incurred secondary to or was aggravated by the Veteran's sinusitis.  Any opinion expressed must be accompanied by a complete rationale.  

4.  Following the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability, to include PTSD, generalized anxiety disorder, and major depressive disorder.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, identifying all current psychiatric disorders.  The examiner should expressly diagnose or rule out PTSD, generalized anxiety disorder, and major depressive disorder.  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability was incurred or aggravated as a result of the Veteran's military service, to include as a result of his duties as a boatswain's mate.  

With respect to the PTSD claim in particular, consideration should be given to evidence that might tend to support or corroborate the occurrence of a personal assault, such as evidence of behavioral changes, etc. 38 C.F.R. § 3.304(f)(3).  (If the examiner concludes that an in-service personal assault led to the development of a psychiatric disability, the evidence relied on to conclude that the assault occurred should be specifically noted.)  The report of examination should include a complete rationale for all opinions expressed.

The examiner should also render an opinion on whether it is at least as likely as not (50 percent probability or more) that any current respiratory condition, headaches, hypertension, GERD, and colon condition were caused or aggravated by any service-connected acquired psychiatric disability.  If the individual who performed the psychiatric examination cannot opine on this question, the claims file should be sent for review to an individual who conducted one of the above examinations and an appropriate opinion should be obtained.  The report of examination should include a complete rationale for all opinions expressed.

5.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


